Citation Nr: 1445709	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  07-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for a disorder manifested by chest pain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision by the San Diego, California Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Jurisdiction of the claims was subsequently transferred to the Los Angeles, California RO.

The Veteran was scheduled for a hearing before a member of the Board in July 2013.  The Veteran failed to appear for this hearing.  In a statement received by the RO in August 2013, more than 15 days after the scheduled hearing, the Veteran reported that she failed to appear for her hearing due to a medical problem and that she desired that her hearing be rescheduled.  As the motion for a new hearing was not timely filed, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).

The claims were previously before the Board in November 2013 when they were remanded for additional development.

The issues of entitlement to service connection for a neck disability; entitlement to service connection for a back disability; entitlement to service connection for fibromyalgia; and entitlement to service connection for a disorder manifested by chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran has PTSD and depressive disorder due to service.


CONCLUSION OF LAW

PTSD and depressive disorder was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable nature of the decision, further discussion of VA's duties to notify and assist is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The VA has a duty to notify and assist claimants in substantiating a claim for VA.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128 (1997).  For PTSD claims predicated on a personal assault in service, evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  In such cases, an after-the-fact medical opinion can also serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  

A lay statement received in March 2006 indicates that the Veteran was "clean cut and sweet" prior to service.  When the Veteran returned she was "very angry and hard."

In a statement received in March 2006 the Veteran reported that she was sexually assaulted by an instructor while in Storekeeper A School.  She further reported that she was assaulted while stationed at Midway Island.  She reported that she started drinking heavily after the incidents to cover up the pain.  

In January 2007 a VA provider reported "[Veteran] has MDD without psychotic [features], PTSD - childhood, MST, and borderline personality disorder."

Pursuant to the Board remand, the Veteran was afforded a VA examination in April 2014.  The examiner found that the Veteran had a diagnosis of major depressive disorder and PTSD.  The examiner reported that it was not possible to completely differentiate the symptoms of the Veteran's PTSD and major depression as they overlap in many respects particularly the symptoms of decreased mood, decreased energy, sleep disturbance, anger, irritability, difficulties with concentration and focus and emotional and social withdrawal as well as suicidal ideation.  However, the Veteran's painful re-experiencing symptom of nightmares, intrusive memories and distress at re-exposure as well as hypervigilance are symptoms of PTSD alone. 

The examiner indicated that the Veteran's stressors were that she was raped by an instructor when she was in her advanced training in 1976.  She felt that he also was about to kill her.  She was terrified to report the incident and did not receive any medical, psychiatric or legal assistance.  The examiner reported that the stressor met Criteria A; the stressor was not related to the Veteran's fear of hostile military or terrorist activity but was related to in-service personal assault.  The examiner reported that the records available at the time of this interview do not contain markers other than the obvious symptoms of depression noted in 2004 which continue now.  In the examiner's opinion these are, in fact, markers of PTSD, as well as major depression and are a result in part due to her traumatic experience on active duty.

The examiner found that the Veteran suffers from PTSD as a direct result of a sexual assault that she endured while on active duty in the Navy.  Further, in addition to the symptoms of depression usually associated with PTSD, some of the patient's depressive symptoms are due to her discouragement with her severe medical difficulties including her service-connected hepatitis. 

Entitlement to service connection for PTSD and depressive disorder is warranted.  The Veteran has credibly reported that she was sexually assaulted while in service and a VA medical examiner's after-the-fact opinion serves as the credible supporting evidence of the reported stressors.  In April 2014 a VA medical examiner found that the Veteran suffers from PTSD as a direct result of a sexual assault in service.  The examiner reported that the Veteran's depressive symptoms overlapped with the Veteran's symptoms of PTSD and could not be completely separated.  The examiner further found that the Veteran's depressive symptoms were due to her severe medical difficulties including her service connected hepatitis


ORDER

Service connection for PTSD and depressive disorder is granted.


REMAND

Review of the claims file reveals that the Veteran receives consistent treatment from VA for her disabilities.  With the exception of a psychiatric note dated in June 2013, records regarding the Veteran's treatment dated since September 2010 have not been associated with the claims file.  In addition, it is unclear whether all VA treatment records dated since October 2007 have been associated with the claims file.  As such, on remand, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since October 2007.  38 C.F.R. § 3.159.

Pursuant to the prior remand, the Veteran was asked in a letter dated in December 2013 to identify sources and approximate years of all physical and mental health treatment received since separation from service in 1980.  The Veteran did not respond to this request.  Review of the claims file reveals that the Veteran received treatment at Loma Linda University Medical Center and Highland Palms Nursing Home.  Records regarding this treatment have not been obtained and associated with the claims file.  On remand, after obtaining adequate authorization, attempts must be made to obtain and associate with claims file complete treatment records regarding the Veteran from Loma Linda University Medical Center and Highland Palms Nursing Home.  38 C.F.R. § 3.159.

Pursuant to the prior remand, the Veteran was afforded a VA medical examination in April 2014.  In regard to the Veteran's claim for a back disability, the examiner reported that the Veteran's service treatment records are void of evaluation, treatment, diagnosis, or chronicity for the lumbar or cervical spine issues.  The examiner concluded that the Veteran is "without a nexus" for lumbar or cervical spine issues and military service.  The examiner also noted that the Veteran is "without a nexus" for fibromyalgia and service and does not meet diagnostic criteria for fibromyalgia.  (Must  have at least 11 of 18 specified tender points).

The VA medical examiner impermissibly relied, at least in part, on a lack of recorded evidence of any in service treatment.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran was treated during service for falling off a step and striking her hip on a rock in October 1977.  She was noted to have tenderness in the area of the back of the left hip at that time.  In addition, low back pain was noted in November 1979.  In a treatment note dated in August 2004 the Veteran reported back pain since 1976.  Finally, the Veteran's treatment records reveal a diagnosis of fibromyalgia.  Because the examiner did not consider the correct history, the opinion is inadequate.  Therefore, the claim must be remanded for the Veteran to be afforded another VA medical examination. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The April 2014 VA examination report does not appear to discuss the Veteran's disorder manifested by chest pain.  On remand, a VA medical examiner must specifically comment on the Veteran's claimed disorder manifested by chest pain.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of all treatment, outpatient and inpatient, that the Veteran has received at VA since October 2007.  Associate those records with the claims file.

2.  After obtaining adequate authorization, attempt to obtain and associate with the claims file records regarding the Veteran's treatment at Loma Linda University Medical Center and Highland Palms Nursing Home.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination(s) to determine the etiology of any neck, back, fibromyalgia, and disorder manifested chest pain (to include whether that is a musculoskeletal disorder, an esophageal disorder or a cardiac disorder) found to be present.  Provide the examiner the Veteran's claims file and any relevant information from her Virtual VA electronic claims file for review.  

Based on the examination and review of the record, the examiner should provide diagnoses for any and all disorders manifested by pain or other symptoms in the neck, back, chest, and other musculoskeletal areas.  

For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater chance) that any neck, back, fibromyalgia, and disorder manifested chest pain found to be present is related to disease, injury, or other events during the Veteran's service.  The examiner should comment upon the Veteran's in service complaints and upon the Veteran's post service neck and back pain following a bus accident in 2006.  Ask the examiner to explain the conclusions reached.

4.  Thereafter review the expanded record and reconsider the claims.  If any claim remains denied, issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


